 8:16-cv-00449-JFB-SMB Doc # 232 Filed: 06/17/21 Page 1 of 3 - Page ID # 1822


                                                                                  .FI L.ED
                                                                U S DlS THiC T COURT
                          IN THE UNITED STATES DISTRICT COURT DIS°T RI CT ll!~ NE.C L\S i\/'.
                               FOR THE DISTRICT OF NEBRASKA
                                                                          2 21JUN I 7 PM 5: 03
                                                                          OFFICE OF THE (-LERI
 KELLY M. BASSETT, individually and as
 heir of JAMES M. BASSETT, on behalf of
 herself and all other similarly situated,

                          Plaintiff,                                  8:16CV449

           vs.                                                         VERDICT

 CREDIT BUREAU SERVICES, INC. and
 C.J. TIGHE,

                         Defendant.


        1.        On the plaintiff's claim for false, deceptive, or misleading representations
against defendant Credit Bureau Services, as instructed in Instruction No. 17A, we the
jury, find in favor of
       __ the plaintiff, Kelly M. Bassett
       __:_f_ the defendant, Credit Bureau Services, Inc.

       2.         On the plaintiff's claim for false, deceptive, or misleading representations
against defendant Credit Bureau Services, as instructed in Instruction No. 17A, we the
jury, find in favor of
       __ the plaintiff, James M. Bassett
       X         the defendant, Credit Bureau Services, Inc.


       3.         On the plaintiff's claim for false , deceptive , or misleading representations
against defendant C.J. Tighe , as instructed in Instruction No. 17A, we the jury, find in
favor of
       __ the plaintiff, Kelly M. Bassett
       1__ the defendant, C. J. Tighe



                                                 1
 8:16-cv-00449-JFB-SMB Doc # 232 Filed: 06/17/21 Page 2 of 3 - Page ID # 1823




       4.     On the plaintiff's claim for false, deceptive, or misleading representations
against defendant C.J. Tighe , as instructed in Instruction No. 17A, we the jury, find in
favor of
       __ the plaintiff, James M. Bassett
       --;x- the defendant, C. J. Tighe
       5.     On the plaintiff' s claim for insufficient notice/validation against defendant
Credit Bureau Services, as instructed in Instruction No. 20A, we the jury, find in favor of
       __ the plaintiff, Kelly M. Bassett
       _){___ the defendant, Credit Bureau Services, Inc.


       6.     On the plaintiff's claim for insufficient notice/validation against defendant
Credit Bureau Services, as instructed in Instruction No. 20A, we the jury, find in favor of
       __ the plaintiff, James M. Bassett
       __£_ the defendant, Credit Bureau Services, Inc.

       7.     On the plaintiff's claim for insufficient notice/validation against defendant
C.J. Tighe, as instructed in Instruction No. 20A, we the jury, find in favor of
       __ the plaintiff, Kelly M. Bassett
       L     the defendant, C. J. Tighe


       8.     On the plaintiff's claim for insufficient notice/validation against defendant
C.J. Tighe , as instructed in Instruction No. 20A, we the jury, find in favor of
       __ the plaintiff, James M. Bassett
       $     the defendant, C. J. Tighe


       9.     If you find in favor of the defendants on all of the above claims, you may
sign and date this form. Your deliberations are at an end .


       If you find in favor of the plaintiff on any of the above claims against either
defendant, answer the following


                                              2
 8:16-cv-00449-JFB-SMB Doc # 232 Filed: 06/17/21 Page 3 of 3 - Page ID # 1824




             •   We assess statutory damages against defendant(s) in the amount of
                 $ _ _ _ for plaintiff Kelly Bassett, as instructed in Instruction No. 29
                 [damages instruction]
                        Note: write an amount between $1.00 and $1,000.00


             •   We assess statutory damages against defendant(s) in the amount of
                 $              for plaintiff's decedent, James Bassett, as instructed in
                 Instruction No. 29 [damages instruction]
                        Note: write an amount between $1.00 and $1,000.00


       10.       If you find in favor of the plaintiff on her claim on behalf of the class for false ,
deceptive, or misleading representations, answer the following , as instructed on
Instruction No. 30:
             •   We assess statutory damages for the class in the amount of $ _ _
                 against defendant Credit Bureau SeNices
                        Note: write in an amount between $1.00 and $11 ,000.00
             •   We assess statutory damages for the class in the amount of $ _ _
                 against defendant C.J. Tighe
                        Note: write in an amount between $1.00 and $39,000.00


DATED this _ day of June 2021.



Foreperson signature




                                                   3
